Citation Nr: 9909903	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-24 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

In a June 1997 document, the appellant requested a hearing 
before a local hearing officer with regard to the issue on 
appeal.  There is no record or transcript of a hearing 
contained in the claims folder.

The appellant's representative has provided a March 1999 
medical opinion from a Dr. Tregubov with regard to the issue 
of the cause of the veteran's death directly to the Board.  
An uncompleted waiver of RO consideration of this evidence is 
attached to the doctor's opinion.  Additional medical records 
from 1994 and 1996 that were stamped received by the RO in 
April 1997 but not referred to in the June 1997 Statement of 
the Case are also attached.  Neither the appellant nor her 
representative has submitted a waiver that would allow the 
Board to review the evidence without prior RO review and 
consideration.  See 38 C.F.R. § 20.1304(c) (1998); see also 
38 C.F.R. § 19.37(a) (1998). 

The death certificate lists residuals of abdominal wounds as 
a significant condition contributing to death but not 
resulting in the underlying cause given as abdominal surgery 
and urosepsis.  Further clarification on this point is 
necessary for an equitable resolution of this claim.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule a hearing.

2.  The RO must review the claims folder, 
including the additional evidence 
submitted since the certification of the 
appeal.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



